 In the Matter of UNION FIsHmmEN's Co-OP, PACKING COMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION No.87, AFFILIATED WITH THE AFLCase No. R 576/4.Decided September 10, 1943Mr. Frithiof Kankkonen,of Astoria, Oreg., for the Company.Mr. J. W. MacClements,of Portland, Oreg., for the OperatingEngineers.Mr. Henry Niemela,of Astoria, Oreg., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Union of Operating En-gineers, Local Union No. 87, affiliated with the AFL, herein calledthe Operating Engineers, alleging that a question affecting commercehad arisen concerning the representation of employees of Union Fish-ermen's Co-Op Packing Company, Astoria, Oregon, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John E. Hedrick, TrialExaminer.Said hearing was held at Astoria, Oregon, on July 28,1943.The Company, the Operating Engineers, and Columbia RiverFishermen's Protective Union, CIO, herein called the CIO, appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnion Fishermen's Co-op Packing Company, an Oregon corporationwith its principal office and place of business at Astoria, Oregon, is52 N. L. It. B., No. 8E.541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in the business of canning and preserving salmon and tunafish.During the year 1942, the Company packed 150,000 cases offish valued at approximately $1,600,000.Approximately 95 percentof the products of the Company was shipped from the Astoria plantto points outside the State of Oregon.The Company employs about200 persons during the peak season and maintains a year-round payroll of about 30 employees.The Company maintains a cold storagedepartment in the same building in which the rest of its operationsare conducted.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 87,affiliated with the American Federation of Labor, is a labor organiza-tion, admitting to membership employees of the Company.Columbia River Fishermen's Protective Union, affiliated with theCongress of Industrial Organizations, is a labor organization, admit-ting to membership employees of the Company.,III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONIN AN APPROPRIATE BARGAINING UNITIn November or December 1942, the Operating Engineers requestedrecognition by the Company as the exclusive bargaining representativeof the employees of the Company here involved and the Companyrefused to extend such recognition.The Operating Engineers in its petition contends that all operatingengineers and apprentices in the Company's employ constitute anappropriate bargaining unit.At the hearing, the Operating Engi--neers explained that the above-described unit consisted of the twoemployees of the Company whose duty it is to maintain and controlthe refrigeration equipment in the cold storage department.Thesetwo employees are not highly skilled and are not capable of repairingthe cold storage equipment. In addition to watching the machineryand controlling the temperature in the cold storage department, thesemen also fire the boilers of the canneries and act as watchmen.Whileone is on duty, controlling the temperature in the cold storage roomor firing the boilers in the cannery, the other acts as watchman for theentire plant.The Operating Engineers is here seeking to establishwhat it contends is a craft unit of engineers.The evidence indicates,however, that these men can just as reasonably be classified as watch-men or firemen. In fact, the only evidence that they are engineers UNION FISHERMEN'S CO-OP PACKING COMPANY543is evidence- that they "watch the temperature." It appears from therecord that the two men here involved do not constitute a distinguish-able or identifiable craft unit.Accordingly, we find that no question has arisen concerning therepresentation of employees of the Company in an appropriate bar-gaining unit.The petition for investigation 'and certification ofrepresentatives will be dismissed.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives filedby International Union of Operating Engineers, Local Union No. 87,affiliates with the AFL, be, and it hereby is, dismissed.CHAIRMAN MiLLIS took no part in the consideration of the aboveDecision and Order.